ALMON, Justice.
Harold and Alice Grissett are partners in Andalusia Garden Center, a retail garden center and rental business. In October 1987, the Grissetts filed a complaint against the State of Alabama. The complaint alleged that the State, by modifying “vehicular routing and traffic flow at a point on Alabama Highway 55 and U.S. Highway 29,” had caused Andalusia Garden Center to become less accessible to its customers. The complaint further alleged that potential customers had a more difficult time understanding how to get to the garden center. The trial court dismissed the complaint. Rule 12(b)(6), A.R.Civ.P. This appeal followed.
The judgment is due to be affirmed on principles of law discussed in State v. Moore, 382 So.2d 543 (Ala.1980), and Pike County v. Whittington, 263 Ala. 47, 81 So.2d 288 (1955).
AFFIRMED.
TORBERT, C.J., and JONES, ADAMS, HOUSTON and STEAGALL, JJ., concur.